Citation Nr: 0021734	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1989 to 
August 1993.

The issues on appeal arise from an October 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  By this rating 
decision, the RO granted service connection for chronic low 
back strain and assigned a 20 percent rating. 

On a Form 9 dated in May 1994, the veteran requested a local 
hearing before a member of the Board.  A hearing before a 
local hearing officer was scheduled for October 1994, thought 
the veteran failed to appear.  In October 1996, the Board of 
Veterans' Appeals (Board) remanded the veteran's claim so 
that a Travel Board hearing could be scheduled.  This hearing 
was scheduled to take place in May 1997, but the veteran 
failed to appear.  

The veteran's claim was remanded again by the Board in 
November 1997 and June 1999 for additional development.  In a 
January 2000 supplemental statement of the case, the RO 
confirmed the 20 percent rating for the veteran's chronic low 
back strain.


FINDINGS OF FACT

1.  For the period prior to November 30, 1999, the 
appellant's service-connected low back disability was 
manifested by, in part, marked limitation of forward bending 
in standing position and loss of lateral motion; there was no 
evidence of unfavorable ankylosis.

2.  For the period effective from November 30, 1999, the 
appellant's service-connected low back disability has been 
productive of disability equivalent to no greater than 
moderate limitation of motion; evidence of listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, has not been 
demonstrated, nor is there evidence of ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for a low back 
disability, for the period prior to November 30, 1999, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5289, 5292, 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for a low back disability, for the period from November 30, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect treatment for back pain on 
numerous occasions between August 1989 and June 1993.

In August 1993, the veteran filed a claim concerning, in 
part, service connection for a back condition. 

The veteran underwent a spine examination for VA purposes in 
September 1993. He reported that he experienced back pain 
upon awakening, but after walking around for 20 minutes, the 
pain would ease.  Prolonged sitting for 30 minutes 
exacerbated the backache, as did rainy and cold weather.  The 
veteran walked with a limp on the left.  He seemed to walk on 
the toes of his left foot, as he said this made his back feel 
better.  The veteran pointed out a spot to the left of L5 as 
the site of his backache. 

Examination revealed no postural abnormality or fixed 
deformity.  Musculature of the back was normal.  Forward 
flexion to 30 degrees was quite painful.  Backward extension 
to 30 degrees was not painful.  Left lateral flexion to 25 
degrees was painful.  Right lateral flexion to 25 degrees was 
less painful than on the left.  Rotation to the left to 35 
degrees was not painful.  Rotation to the right to 35 degrees 
was not painful.  Extension of his knees to 160 degrees 
caused considerable back pain.  Straight leg raising to 45 
degrees caused considerable non-radicular low back pain  Knee 
jerks and ankle jerks were equal and there was no hypalgesia 
of the thighs or legs. 

An X-ray of the lumbosacral spine revealed muscle spasm 
causing straightening of the normal lordotic curvature.  
There was no evidence of acute bone trauma, degenerative 
changes, destructive bone process or any other abnormality.  

Subsequently in September 1993, the veteran underwent a 
general examination for VA purposes.  It was noted that he 
had been unemployed since discharge because he had been 
unable to find a job.  He complained of mostly continuous low 
back pain, especially during wet season and when sitting for 
long periods of time.  The veteran's posture was good, but he 
had a limping gait and walked on his tiptoes.  There were no 
scars.  He had limited flexion and extension of the lower 
back without tenderness on deep pressure.  

By an October 1993 rating decision, the RO, in pertinent 
part, granted service connection for chronic low back strain 
and assigned a 20 percent rating effective from August 1993. 

On a Form 9 filed in May 1994, the veteran asserted, in part, 
that even on his very best days, he had some limitation of 
movement in the lumbar spine.  Some days were worse than 
others, during which he had very limited movement.  Back pain 
limited the distance he could drive and the length of time he 
could stand or sit.  According to the veteran, this had 
severely hampered his ability to find a job.   

In October 1996 and November 1997, the Board remanded the 
veteran's claim for due process purposes and additional 
development. 

In December 1997, the veteran underwent a spine examination 
for VA purposes.  He reported that he used Motrin for pain as 
needed, and he had never used a back brace.  The veteran's 
back hurt every morning.  He would take Motrin and he would 
usually be okay in about thirty minutes.  In cold weather, he 
had more back pain than in the summer.  He had no flare-ups.  
The only thing comparable to a flare-up was the fact that it 
hurt worse in the morning upon awakening.  The veteran worked 
as a post office clerk and sat some of the time and stood 
some of the time.  He had not lost any time from work due to 
his back.  He would come to the VA outpatient department 
about once a year to get some Motrin for his backache.  

Upon examination, the veteran indicated an area to the right 
of L5-S1 as the site of his backache.  There was no 
tenderness in this area, nor was any sciatic notch tenderness 
found.  He had no postural abnormalities or fixed deformity.  
The musculature of his back was good with no spasm.  Straight 
leg raising was done to 60 degrees with nonradiating low back 
pain at 60 degrees.  Flexion was to 60 degrees and was 
stopped by pain.  Extension was to 30 degrees and was stopped 
by pain.  Right and left lateral bending was done to 25 
degrees and in both instances was stopped by pain.  Rotation 
to the left and to the right was done to 35 degrees and 
caused no pain.  An X-ray of the lumbosacral spine revealed 
normal alignment.  There was slight sclerosis of the 
lowermost apophyseal joints on both sides, more marked on the 
right.  The exact cause of this was not clear to the 
radiologist.  Whether it could be reactive sclerosis from 
degenerative change of this joint was not quite clear.  
Otherwise, no apparent abnormalities were seen in the 
lumbosacral spine.  The veteran was diagnosed as having 
minimal lumbar back strain.  

In March 1998, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, that 
in July 1994, the veteran sought medication other than Motrin 
for his pain.  He indicated that the Motrin was not helping.  
The veteran was examined in December 1994 after complaining 
of low back pain.  Examination revealed tenderness of the 
lumbosacral spine.  He was again seen in an outpatient 
setting in April 1995.  The veteran's main complaint was 
chronic backache, which was on and off, and would get better 
after he took Motrin.  Physical examination was essentially 
unremarkable and the veteran was in no acute distress.  There 
was no neurological deficit.  The veteran was again seen at 
the orthopedic clinic in September 1995.  He reported that he 
had been working for the post office, in delivery.  He was 
able to do his job and keep active.  He used Motrin 
occasionally for his discomfort and was able to function.  
The veteran's visit was primarily due to a recent slip and 
fall in which he apparently injured his right knee.  These 
records also reflect that the veteran was seen in an 
outpatient setting in October 1996, complaining of some pain 
in his back.  The pain was less compared to the time when he 
had it in service.  Muscle strength was 5/5 for all 
extremities.  The deep tendon reflexes were 2/4 for all 
extremities.  The examiner concluded that the veteran's back 
was within normal limits.  The veteran was seen in February 
1998 with complaints of chronic back strain.  He reported 
that his back was still hurting.  Gait was intact.  

In March 1998, medical records from the Welch Emergency 
Hospital in Welch, West Virginia, were associated with the 
claims file.  These records reflect, in pertinent part, that 
in May 1995, the veteran sought treatment after having been 
in a motor vehicle accident.  It was noted that his cervical 
spine was "barely sore."  The following month, the veteran 
was seen again, this time complaining of a low backache.  The 
impression was post motor vehicle accident backache.

By a February 1999 supplemental statement of the case, the RO 
confirmed the 20 percent rating for chronic low back pain 
with limitation of motion, muscle spasm, and degenerative 
joint disease.  

In June 1999, the Board remanded the veteran's claim for 
additional development.

In July 1999, additional VA medical records were associated 
with the claims file.  These records reflect that the veteran 
sought outpatient treatment in April 1998 for left knee 
symptoms.  It was noted that he remained physically fit and 
ran on a daily basis.  Strength was good.  The veteran 
continued to work as a postmaster.  

An X-ray of the veteran's lumbosacral spine was taken in 
October 1999.  This revealed very little right-sided 
scoliosis of the lumbar spine.  Otherwise, no appreciable 
abnormalities were identified.  The sacroiliac joints 
appeared unremarkable.  

On November 30, 1999, the veteran underwent a spine 
examination for VA purposes.  The examiner noted that since 
his examination in December 1997, his back symptoms had not 
worsened.  His chief complaint was low back pain at about the 
level of L5 and to the right of that vertebra, with some 
occasional radiation into the hip.  His back pain was not 
constant and would come and go.  He did not know what caused 
it, but cold weather seemed to make it come on.  It was also 
frequently present upon awakening, but after he arose, his 
back would be okay in about 30 minutes.  The veteran would 
visit the VA outpatient department about every six months, 
during which he would get a refill of his Motrin 
prescription.  He would only take Motrin when he had a 
backache, and not on a regular schedule.  He would take about 
six tablets per week.  The veteran continued his work in the 
post office in a semi-sedentary job, and there had been no 
loss of work due to his back in the prior year.  The veteran 
did not have flare-ups of pain as such.

During the examination, the veteran walked well, with no 
limp.  He indicated an area to the right of the lumbosacral 
joint as the painful area of back ache, when he had it.  
There was no muscle spasm, visible scoliosis, sacral notch 
tenderness, or listing of the spine to the opposite side.  
The examiner noted that the normal range of flexion was to 95 
degrees, and that the veteran exhibited flexion to 60 
degrees.  The veteran said that he had some discomfort which 
stopped him at 60 degrees of flexion.  Extension, normally to 
35 degrees, was exhibited to 30 degrees, with discomfort at 
30 degrees.  Lateral bending, normally to 40 degrees, was 
stopped at 30 degrees to the right with discomfort.  Bending 
to the left was done to 30 degrees but was not painful.  
Rotation, normally to 35 degrees, was done to 35 degrees with 
pain.  The veteran rotated to the left to 35 degrees with no 
pain.  The examiner noted that the above ranges of motion 
results were nearly exactly the same as during the veteran's 
December 1997 examination.

Straight-leg raising on the right was to 45 degrees, causing 
nonradiating low back pain.  Lasegue's sign was said to be 
positive.  Straight-leg raising on the left was to 80 degrees 
and caused nonradicular low back pain.  Lasegue's sign was 
again positive.  Knee jerks were 2+ and equal.  Ankle jerks 
were 2+ and equal.  There was no hypalgesia to pinprick on 
either thigh, calf, or foot.

The veteran did not have any weakness of movement, 
fatigability, or incoordination due to his back ache.  He had 
increase of limitation of motion with back ache, but he did 
not know to what degree.  It was speculated that this was 
because when it hurt the veteran to flex his back, he would 
not do it.  The examiner did not consider the veteran's 
reports of morning stiffness and back ache on rising to be a 
"flare-up."  He did not think the veteran had favorable or 
unfavorable ankylosis, although the examiner indicated that 
he was not clear on this.  The examiner further noted that 
Goldthwaite's sign was negative.   

The veteran also underwent a neurological examination for VA 
purposes in November 1999.  He reported having recurrent low 
back pain with increased pain when he would bend over or lift 
anything over 20 pounds.  Walking a distance or climbing 
steps would increase the back pain, as would sitting for over 
an hour.  The veteran had been using a heating pad on his low 
back with partial relief.  He could not lie down in bed for 
too long due to back pain and stiffness.  So far, he had no 
increased back pain on coughing or sneezing, nor any urinary 
problems.  He could still operate motor vehicles.  The 
veteran again described his symptoms of morning stiffness and 
pain during cold weather.  

Examination revealed strong flexion of the thighs, but right 
hip pain on flexion of the right thigh against resistance.  
The veteran had fair flexion and extension of the legs.  
Sensory examination was intact to pin prick over both lower 
extremities.  Deep tendon reflexes showed +3 knee jerks and 
+1 ankle jerks on both sides.  No Babinski was noted.  He 
could walk well normally on his tiptoes and heels; however, 
the veteran had pain over the right hip when walking on his 
heels.  He could tandem walk slowly.  No Romberg sign was 
noted.  Straight-leg raising caused pan of the right hip on 
elevating the leg to 45 degrees and on elevating his left leg 
to 60 degrees.  The veteran had back pain on bending over to 
60 degrees and on extension of his back at 30 degrees.  He 
had back pain on lateral flexion of his back to the left at 
30 degrees and to the right at 40 degrees.  He had no 
significant tenderness on percussion over the lower lumbar 
spine region.  There was also no significant spasm of the 
lower paraspinal muscles on palpation.  

The examiner noted that aside from intermittent low back 
pain, no other focal neurological deficit was noted on 
examination to indicate significant nerve root injury or 
impingement.  He had no weakness or sensory impairment of the 
lower extremities on examination.  The veteran could walk 
fairly well.  The examiner noted that the veteran could 
continue to take Motrin once or twice a day as needed for his 
back and hip pain.

In December 1999, additional VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran sought outpatient treatment 
in September 1999 for back pain, for which he wanted his 
medications to be renewed.  

II.  Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal.  The 
duty to assist is neither optional nor discretionary.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  It may include 
providing the veteran with a medical examination to determine 
the nature and extent of his disability.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Department in this 
case has accorded the veteran several examinations and 
obtained medical records from VA and private health care 
providers.  The veteran has also been provided the 
opportunity to testify at a hearing, but he failed to appear.  
The duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. §  4.2.  In cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  38 C.F.R. § 4.10; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1999).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to 

be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).  

In DeLuca v. Brown, the Court held that in evaluating a 
service connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court held 
that the examiner should be asked to determine whether the 
joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994). 

Consideration must also be given to assigning staged ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therein, the 
Court held that, with regard to initial ratings following the 
grant of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings. The Board will consider 
all evidence in determining the appropriate evaluation for 
the veteran's service-connected disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. 38 U.S.C.A. § 1155 (West 1991). Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (1999). 

When there is unfavorable ankylosis of the lumbar spine, a 50 
percent disability rating is assignable, and where the 
ankylosis is favorable, a 40 percent disability evaluation is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  
Where limitation of motion of the lumbar spine is "severe", 
a 40 percent disability evaluation is assignable.  Where 
limitation of motion is characterized as "moderate," a 20 
percent disability rating is assignable, and a 10 percent 
rating is assignable where there is "slight" limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

In a case of severe lumbosacral strain involving the listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes or narrowing or irregularity of the joint 
space, or involving some of the above characteristics with 
abnormal mobility on forced motion, a 40 percent evaluation 
is in order.  Where there is muscle spasm on extreme forward 
bending and a loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1999). 

The veteran's service-connected low back disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5295.  
In reviewing the evidence, the Board finds that a 40 percent 
rating is warranted for the period prior to the veteran's 
November 30, 1999.  During his September 1993 VA examination, 
the veteran had reported that prolonged sitting for as little 
as 30 minutes exacerbated his back ache.  Objectively, it was 
noted that he had forward flexion to 30 degrees which was 
quite painful, and left later flexion was to 25 degrees and 
was also painful.  During his December 1997 examination, the 
veteran reported that his back hurt every morning.  
Examination objectively revealed nonradiating low back pain 
during straight leg raising.  Flexion was to 60 degrees and 
was stopped by pain.  Extension was to 30 degrees and was 
also stopped by pain, as was the veteran's efforts at right 
and left lateral bending.  In light of this evidence, 
particularly with the obvious limitation of forward bending 
in a standing position and loss of lateral motion, the Board 
finds that a 40 percent rating is warranted under Diagnostic 
Code 5295 for the period prior to November 30, 1999.  A 50 
percent rating under Diagnostic Code 5289 is not warranted 
for this period since there is no evidence of unfavorable 
ankylosis of the lumbar spine.

With the report of the veteran's November 30, 1999 
examination for VA purposes, it is clear that a rating in 
excess of 20 percent is not warranted from that date, 
however.  During the examination, the examiner noted that the 
veteran's back symptoms had not worsened and he had not had 
flare-ups of pain as such.
The veteran walked well, with no limp.  Although his ranges 
of motion were nearly exactly the same as his December 1997 
examination, this time the motion was limited by 
"discomfort," rather than "pain."  Moreover, no spasm, 
positive Goldthwait's sign, listing of the whole spine to the 
opposite side, or narrowing of a joint space was noted.  
Although the veteran appears to have some loss of lateral 
motion upon examination, there was no X-ray evidence of an 
osteoarthritic changes.  It is clear that a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5295 
effective from November 30,1999.  

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 20 percent may be granted 
for the period from November 30, 1999, under 38 C.F.R. Part 
4, Diagnostic Code 5292, pertaining to limitation of motion 
of the lumbar spine.  In the course of his VA examination, 
the veteran was noted to have flexion to 60 degrees, with the 
normal apparently being to 95 degrees.  While this is clearly 
a limitation of motion, it also does reflect nearly 2/3 of 
the normal range of forward flexion.  The veteran's measured 
ranges of extension, lateral bending, and rotation, are 
significantly closer to the normal ranges for these 
movements.  Thus, while the veteran does have measurable 
limitation of motion of his lumbar spine, the Board does not 
considerate it to be commensurate with the "severe" 
limitation of motion required for a 40 percent rating under 
Diagnostic Code 5292 for the period from November 30, 1999.  

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 20 percent, for the period 
from November 30, 1999, may be granted under 38 C.F.R. Part 4 
Diagnostic Code 5289, ankylosis of the lumbar spine.  During 
his examination, the veteran did not have ankylosis, although 
the examiner seemed to indicate that he was not clear on 
this.  Ankylosis is defined as "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure. . . 
." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 
1994).  Although the veteran's movement of the spine was 
limited with some discomfort, there was certainly no 
immobility of the spine displayed.   Therefore, since the 
record indicates no ankylosis of the lumbar spine on an 
actual or functional basis, a rating in excess of 20 percent, 
for the period from November 30, 1999, is not warranted under 
Diagnostic Code 5289.   

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim.  In the 
November 1999 report, the VA examiner specifically concluded 
that the veteran did not have any weakness of movement, 
fatigability, or incoordination.  While the veteran has 
reported morning stiffness of his back, the examiner did not 
consider this a "flare-up."  It is clear from the 
examination results (detailed above) that the veteran clearly 
has at least some flexion, rotation and extension of his low 
back, and there is certainly no evidence that the veteran's 
back symptoms result in the functional equivalent of 
ankylosis.  In light of this evidence, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected low back disability, for the period from November 
30, 
1999, is not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  See also DeLuca.  Therefore, a 20 percent rating, 
and no greater, is warranted under Diagnostic Code 5295, for 
the period from November 30, 1999. 

Finally, the Board notes that staged ratings are not subject 
to the provisions of 38 C.F.R. § 3.105(e) (1999), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid. Fenderson, 
12 Vet. App. at 126.  In the present case, the Board has 
actually increased the evaluation assigned to the veteran's 
service-connected disability, for the period prior to 
November 30, 1999.  While a return to the 20 percent rating 
has been determined to be appropriate for the period from 
November 30, 1999, this certainly does not reflect an actual 
reduction in the disability rating which had been originally 
assigned by the RO.  Therefore, the procedural safeguards 
detailed in 38 C.F.R. § 3.105(e) (1999) are not required in 
the present case. 

ORDER 

Subject to the criteria governing payment of monetary 
benefits, entitlement to a 40 percent for a low back 
disability, effective prior to November 30, 1999, is granted.

Entitlement to a rating in excess of 20 percent for a low 
back disability effective from November 30, 1999, is denied. 




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

